Citation Nr: 0710231	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  02-11 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
The Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served in the recognized guerillas from January 
1945 to January 1946 and the Regular Philippine Army from 
January 1946 to June 1946.  The veteran died in February 
1995.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied service 
connection for the cause of the veteran's death.  The 
appellant's disagreement with that decision led to this 
appeal.

The veteran's appeal was previously before the Board in 
February 2005.  At that time, the Board remanded the appeal 
in order to verify the veteran's service dates, ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), and to obtain a VA medical opinion to determine 
whether the veteran's cause of death was related to service.  
The Board finds that this development has been completed and 
the appellant's appeal is ready for appellate review.  The 
appellant, the veteran's son, and a friend of the family had 
previously testified before the undersigned Veterans Law 
Judge in September 2004.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died on 
February [redacted], 1995; the immediate cause of death was recorded 
as a myocardial infarction.

2.  Service connection was not in effect for any diseases or 
disabilities during the veteran's lifetime.

3.  It is at least as likely as not that the underlying 
atherosclerotic heart disease that caused the veteran's fatal 
heart attack was causally linked to his hypertension that 
began during service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for the 
cause of the veteran's death.  Therefore, no further 
development is needed with respect to the appellant's appeal.



Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

For certain diseases, such as cardiovascular-renal disease, 
including hypertension, service connection will be granted if 
the disease was manifested to a compensable degree within one 
year from the date of separation for service, even if there 
is no evidence of the disease during the period of service. 
See 38 C.F.R. §§ 3.307, 3.309. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

Upon remand, no additional dates of service were verified.  
Therefore, for purposes of VA benefits, the veteran had 
service from January 1945 to June 1946.  The veteran's 
service medical records include a report of physical 
examination completed upon the veteran's discharge from 
service in June 1946.  At that time, the veteran had an 
elevated blood pressure reading of 140/100.  Although the 
record includes additional blood pressure readings in March 
1947 and April 1947, after his period of service, these 
readings do not indicate elevated blood pressure.

The veteran underwent a cardiac examination in March 1947.  
The clinician did not make any particular diagnosis, but 
found that the veteran should undergo additional evaluation.  
An X-ray taken in April 1947 revealed slight global 
enlargement of the heart, with predominance of the left 
ventricle.  The record indicates that the veteran was first 
diagnosed as having vascular disease in November 1980.  One 
of the veteran's treating physicians submitted a September 
2001 letter indicating that the veteran had a mild myocardial 
infarction in March 1994.  

As directed by the Board's February 2005 remand, the Appeals 
Management Center (AMC) sent the veteran's claims file to a 
cardiologist for a medical opinion as to whether there was a 
causal relationship between the veteran's fatal myocardial 
infarction and any clinical or laboratory finding recorded 
during or within one year of service.  Regarding his 
credentials, the cardiologist noted that he had 40 years of 
practice as a cardiologist and that he worked as a cardiology 
consultant to the State Department and the Department of 
Health, Education and Welfare.

In his July 2005 opinion, the cardiologist noted review of 
the claims file.  He noted that, although the in-service 
records were far from complete and somewhat difficult to 
interpret, it appeared that the veteran had hypertension at 
the time of discharge and that it was well known that 
hypertension was one of the potential factors for later 
development of arteriosclerotic heart disease.  He opined 
that it was at least as likely as not that the veteran's 
death due to myocardial infarction was related to his in-
service hypertension.

In October 2006, the AMC requested an addendum to the 
cardiologist's opinion.  The cardiologist was directed to 
note that the service's service medical records contained 
only one reading indicating elevated blood pressure, and that 
this reading was following by several normal readings.  The 
cardiologist was also directed to note, that under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1, hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.

The cardiologist, in an October 2006 addendum to his opinion, 
noted that it was difficult to state the patient had 
sustained hypertension while in service, due to the very 
incomplete medical record.  He noted, however, that the 
diastolic reading of 100 in June 1946 was a potent indicator 
that the hypertensive process was already in progress.  The 
cardiologist did not change his opinion.

Analysis

The only medical opinion of record indicates that there is a 
nexus between the veteran's hypertension, which was first 
shown in service, and his fatal myocardial infarction.  The 
Board acknowledges that the veteran's service medical records 
contain only one elevated blood pressure reading.  However, 
it is very unlikely that as a member of the recognized 
guerillas and the Regular Philippine Army that his records 
would contain multiple readings.  It is also pertinent to 
note that, in addition to an unequivocal opinion from a 
medical doctor that this isolated elevated reading was in 
fact consistent with an in-service onset of hypertension, 
there is medical evidence showing that the veteran was found 
to have an enlarged heart within a few years of service.  
Left ventricular hypertrophy, among other target organ 
damage, is a known complication of hypertension.  See 
38 C.F.R. § 4.104, Diagnostic Code 7007 (2006).

Based on the evidence of hypertension during service and the 
medical finding, dated shortly after his separation from 
service, that the veteran had an enlarged heart, the 
cardiologist found that it was at least as likely as not that 
the veteran's death was related to in-service hypertension.  
Although the cardiologist wrote that his opinion was based on 
an incomplete medical record, he made no indication that his 
opinion was speculative and there is no indication of any 
additional medical evidence that is available and not of 
record.  There is no contrary competent opinion of record.  
With application of the benefit of the doubt rule, the Board 
finds that service connection for the cause of the veteran's 
death is warranted


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


